The State moves for rehearing. We think the case correctly decided, and add, to what we said, a suggestion that we regard the long form of a charge on insanity, as laid down by Mr. Willson in his Criminal Forms, 4th Ed., Form 930, as so involved as that it is difficult for the lay mind to follow and understand same, and when, — as in the instant case, — attempt is made to make such charge fit the facts of a case like the one before us, it is exceedingly hard to prevent error. As illustrative, — in the beginning of the charge on insanity the court told the jury that the burden devolved on the defendant to establish his insanity at the time of the commission of the alleged offense. Manifestly this should not be incorporated in the charge when, — as in this case, — the defense of insanity was supported by an unvacated judgment declaring the accused insane. Again, in the latter part of the charge on insanity the court told the jury that if they believed from the evidence that since the date of the judgment of insanity the accused had been afflicted with recurrent insanity, that is, at times sane and at other insane, it devolved upon the accused to prove to the satisfaction of the jury that at the time he committed the offense, if he did, he was laboring under such defect of reason from disease of the mind as to not know what he was doing. This is not the law. See Yantis v. State, 95 Tex.Crim. Rep.. This case was approved and followed, in Davidson v. State, 109 Tex. Crim. 251, in which both in the original opinion and in the opinion on rehearing we stressed the proposition that when the proof showed that at some time prior to the commission of the offense on trial the accused had been adjudged insane, and such judgment had never been set aside or vacated, that the burden of proof shifted to the State, and it became the duty of the trial court to instruct the jury that in such case the defendant was presumed to be insane until the State showed beyond a reasonable doubt to the contrary. See, also, Young v. State, 120 Tex.Crim. Rep.; Glover v. State,125 Tex. Crim. 609. We are not to be understood as saying that the State did not have enough evidence to overcome the presumption of insanity in this case based on the fact of such former judgment, but *Page 189 
our holding is that the charge was an incorrect presentation of the law.
The State's motion for rehearing is overruled.
Overruled.
MORROW, P. J., absent.